DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "assessing through a power metering energy loads for a building situated in a known location as measured over a seasonal time period." This grammar choice leads to indefiniteness, as it is unclear if the assessment is the power metering or if the claim requires that assessing the load is done using power metering.
Claims 1 and 12 recite the limitation "the fuel rate of energy consumption".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 and 13 recite the limitation "the balance point temperature".  There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 16
Claims 5 and 16 recite the limitation "the energy load".  There is insufficient antecedent basis for this limitation in the claim. Specifically, there are plural loads defined in claim 1, so it is unclear if the loads "at periodic intervals" are the same as the "power metering energy loads" from claim 1, or another set of loads. Further it is unclear how this relates to the later referenced “energy load on-site”.
Claims 5 and 16 recite the limitation "the power metering infrastructure".  There is insufficient antecedent basis for this limitation in the claim. Specifically it is unclear how this relates to the on-site and off-site requirements previously presented, and if one or two power metering infrastructures are required. 
Claims 6 and 17 state that the “temperature monitoring infrastructure” is located both on-site and off-site, and it is unclear how this could be in two locations. 
 Claims 7 and 18 recite the limitation "the overall resistance".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 18 recite the limitation "the surface area".  There is insufficient antecedent basis for this limitation in the claim. 
Claims 7 and 18 recite the limitation "the fuel rate consumption".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 18 recite the limitation "a seasonal time period".  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unclear if this is the same seasonal time period of claim 1 or a different time period.
Claims 7 and 18 recite the limitation "the heating efficiency".  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 18
Claims 7 and 18 recite the limitation "the cooling system".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the floor area".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "estimating surface area".  There is insufficient antecedent basis for this limitation in the claim. Specifically the lack of an article makes it unclear if this is the same surface area in claim 7 or another value. 
Dependent claims 2-11 and 13-20 inherit the indefiniteness of the claims on which they depend and are therefore also rejected under 35 U.S.C. 112 b. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to a method, which would fall into a statutory category of invention. However, the claim recites steps for assessing energy loads, assessing outdoor temperatures, expressing these values in point-intercept form, and taking a slope value. Under step 2A prong one of the patent eligibility analysis these steps are taken to be a mathematical concept, and therefore are abstract ideas. Under step 2A prong 2, these steps are not taken to be integrated into a practical application, as there is no use of the analysis result, and math is simply performed. Further the “assessing” language is not a measurement or itself anything other than abstract, as this may be just pulling a value from a file. The 
Dependent claims 2-11 fail to incorporate any limitations amounting to significantly more than the abstract idea of claim 1, as they further define the mathematical analysis steps and are therefore themselves abstract. 
Claim 12 is directed to a system, which would fall into a statutory category of invention. However, the claim recites a computer to perform steps of assessing energy loads, assessing outdoor temperatures, expressing these values in point-intercept form, and taking a slope value. Under step 2A prong one of the patent eligibility analysis these steps are taken to be a mathematical concept, and therefore are abstract ideas. Under step 2A prong 2, these steps are not taken to be integrated into a practical application, as there is no use of the analysis result, and math is simply performed. Further the “assessing” language is not a measurement or itself anything other than abstract, as this may be just pulling a value from a file. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the implementation of these steps on a computer is no more than computer automation, which the courts have held to be no more than the abstract idea itself. Further, the “assessing” language is not a measurement or itself anything other than abstract, as this may be just pulling a value from a file.
Dependent claims 13-20 fail to incorporate any limitations amounting to significantly more than the abstract idea of claim 12, as they further define the mathematical analysis steps and are therefore themselves abstract. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 and 12 would be allowable where the above 101 and 112 rejections to be overcome because the closest prior art (see attached PTO-892), either singularly or in combination, fails to disclose or render obvious the limitation of “expressing each energy load as a function of the outdoor temperature measured at the same time of the seasonal time period in point- intercept form; and taking a slope of the point-intercept form as the fuel rate of energy consumption during the seasonal time period.” While multiple references do disclose the measure of this type of data, no reference require both to be converted to this form and used in fuel rate of energy consumption calculations, and the modification of the references to do so would require impermissible hindsight on the part of the Examiner. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896